DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-20 are objected to because of the following informalities:  in claims 16-20, the preamble recites “A method” without providing the purpose or intent of the method.  Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  October 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olgado et al (US 7,114,693).
As to claim 1, Olgado et al discloses an annealing apparatus (200) (anneal treatment process – see col. 28, line 3), as illustrated in Figures 1-30, comprising a heater plate (904) and a cooler plate (913) disposed in a chamber (211); a delivering robot (228) configured to deliver a wafer between the heater plate and the cooler plate in the chamber; a sensor (704) located on the delivering robot and configured to output a first signal in response to a motion of the delivering robot; and circuitry (222) coupled to the sensor and the delivering robot (sensor/alarm 704 can be connected across the external resistor 700 to monitor the voltage/current across the external resistor – see col. 13, lines 2-4), and configured to detect whether an abnormality of the delivering robot occurs according to the first signal and perform a protection process on the condition that the abnormality of the delivering robot occurs (voltage/current across the external resistor 700 falls outside of a preset operating range that is indicative of a high substrate-pad resistance, the sensor/alarm 704 triggers corrective measures such as shutting down the plating process - col. 13, lines 4-9).
With claim 2, the delivering robot comprises a fork arranged in the chamber and configured to load the wafer (see annotated Figure 3 below); and a rotate cylinder (inherently well known in the art for substrate forks to have a rotating cylinder) coupled to the fork and configured to rotate the fork between the heater plate and the cooler plate.

    PNG
    media_image1.png
    747
    712
    media_image1.png
    Greyscale

With claim 9,  the circuitry is coupled to the delivering robot (see Figure 3), and configured to terminate a movement of the delivering robot on the condition that the circuitry detects an abnormal vibration (voltage/current across the external resistor 700 falls outside of a preset operating range that is indicative of a high substrate-pad resistance, the sensor/alarm 704 triggers corrective measures such as shutting down the plating process - col. 13, lines 4-9).
With claim 16, Olgado et al discloses a method, as illustrated by Figures 1-30 and annotated Figure 3 above, comprising loading a wafer by a fork of a delivering robot (228); rotating, by a rotate cylinder of the delivering robot (inherently well known in the art for substrate forks to have a rotating cylinder), the fork between a cooler plate (913) and a heater plate (904); outputting, by a sensor located on the delivering robot, a first signal in response to a motion of the delivering robot (sensor/alarm 704 can be connected across the external resistor 700 to monitor the voltage/current across the external resistor – see col. 13, lines 2-4); detecting, by circuitry (222), whether an abnormality of the delivering robot occurs according to the first signal; and performing, by the circuitry, a protection process on the condition that the abnormality of the delivering robot occurs (voltage/current across the external resistor 700 falls 
With claim 17,  Olgado et al discloses rotating the fork comprises rotating, by the rotate cylinder (inherently well known in the art for substrate forks to have a rotating cylinder), the fork coupled to the rotate cylinder from the cooler plate to the heater plate to anneal a metal layer on the wafer; and rotating, by the rotate cylinder, the fork from the heater plate to the cooler plate to cool the wafer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Olgado et al (US 7,114,693).
With claim 3, Olgado et al discloses the claimed invention except for the sensor to be located on a loading surface of the fork.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify the sensor to be located on a loading surface of the fork , since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04.VI.C. as Legal Precedent as Source of Supporting Rationale.
With claim 4, Olgado et al discloses the claimed invention except for the sensor to be located on a support arm of the fork.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify the sensor to be located on a support arm of the fork, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04.VI.C. as Legal Precedent as Source of Supporting Rationale.  In addition, the sensor is configured to output the first signal without contacting to the wafer when the wafer is loaded (voltage/current across the external resistor 700 falls outside of a preset operating range that is indicative of a high substrate-pad resistance, the sensor/alarm 704 triggers corrective measures such as shutting down the plating process - col. 13, lines 4-9).
Allowable Subject Matter
Claims 11-15 are allowed.
Claims 5-8, 10, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tanaka, Or, Dhindsa, Ushikawa, and Renken are cited as being relevant art, because each prior art shows an apparatus comprising a heater plate and a cooler plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651